In a proceeding, inter alia, to set aside the election of directors and officers of the Standardbred Owners Association, Inc., the cross appeals are from a judgment of the Supreme Court, Nassau County, entered July 30, 1979, which, inter alia, set aside said election as to certain directors. Judgment affirmed, with costs to the petitioner. The findings of fact by Special Term are affirmed and on the basis of these findings the determination made by said court is supported on this record. Hopkins, J. P., Damiani, O’Connor and Rabin, JJ., concur.